Exhibit 10.1

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

iGATE Technologies, Inc.

AND

Ashok Vemuri



--------------------------------------------------------------------------------

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

This Senior Executive Employment Agreement is made as of the 28th day of August
2013 (the “Employment Agreement”) by and between iGATE Technologies, Inc., a
company incorporated in the Commonwealth of Pennsylvania with its registered
office at CT Corporation System, 116 Pine Street, Suite 320, Harrisburg, PA
17101 (“iGTI”) and Ashok Vemuri (“Executive”).

NOW THEREFORE, in consideration of the premises and the agreements and covenants
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, iGTI and Executive agree as follows:

1. Definitions. As used herein:

(a) “Action” shall mean any action, suit or legal, administrative or arbitral
proceeding or investigation before any governmental or regulatory authority;

(b) “Affiliate” with respect to a specified Person, means any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person; provided, however, that, for purposes of this definition,
the terms “controlling”, “controlled by” or “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, or the power to elect
or appoint a majority of the directors, managers, partners or other individuals
exercising similar authority with respect to such Person;

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder;

(d) “Company” shall mean iGATE Corporation, a Pennsylvania corporation and a
parent company of iGTI (“iGATE”), iGTI and any Affiliate or joint venture of
iGATE or iGTI, including any direct or indirect holding company or subsidiary of
iGATE or iGTI, as well as any of their respective operating divisions;

(e) “Company Business” shall mean the business conducted by the Company;

(f) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective customers, prospect lists, Company manuals, formulae,
products, processes, methods, financial information or data, compositions,
ideas, improvements, inventions, research, computer programs, computer related
information or data, system documentation, software products, patented products,
copyrighted information, know how and operating methods and any other trade
secret or proprietary information belonging to the Company or relating to the
Company’s affairs that is not public information;

(g) “Competing Business” shall mean any business which provides, designs,
develops, markets, engages in, invests in, produces or sells any products,
services, or businesses which are the same or similar to the Company Business or
those provided, designed, developed, marketed, engaged in, invested in, produced
or sold by the Company;

 

- 2 -



--------------------------------------------------------------------------------

(h) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to the
Company’s business information, Confidential Information, customer lists or
customer account information (including any Person to whom the Company makes a
written proposal to provide services during the term of this Agreement);
(ii) that is a business entity or individual with whom the Company has a valid
and subsisting contract as of the date of this Agreement; or (iii) a business
entity or individual with whom the Company enters into a valid contract during
the term of this Agreement; and

(i) “Person” shall mean any individual, sole proprietorship, corporation,
company, partnership, limited liability company, joint venture, unincorporated
society, governmental authority, association or trust or any other entity or
organization.

2. Employment. iGTI hereby employs the Executive and Executive hereby accepts
full time employment with iGTI on the terms and conditions contained in this
Employment Agreement. Except as set forth in Schedule 1 hereto, Executive
confirms that there are no Actions pending against him and, to the best
knowledge of Executive, there are no Actions threatened against him.

3. Term. This Employment Agreement shall commence on the date that Executive
commences his employment with the Company which shall be on or before
September 30, 2013 (the “Effective Date”) and continue for a five (5) year
period ending on the fifth (5th) anniversary of the Effective Date (the “Initial
Term”). Upon expiration of the Initial Term, this Employment Agreement shall
automatically renew for additional successive five (5) year terms unless and
until either iGTI or Executive provides written notice of nonrenewal at least
180 days prior to the end of the then-current term (each a “Renewal Term” and
together with the Initial Term, the “Term”), or unless and until sooner
terminated as provided hereunder. If the Term is renewed for any Renewal Term(s)
pursuant to this Section, the terms and conditions of this Agreement during each
such Renewal Term shall be the same as the terms in effect immediately prior to
such renewal. In the event either IGTI or Executive provides timely notice of
its or his intent not to renew this Employment Agreement, then, unless otherwise
terminated in accordance with its terms, this Employment Agreement shall
terminate on the expiration of the then-current Term.

4. Duties.

(a) Executive shall serve iGTI as President and Chief Executive Officer and
agrees to serve in the same positions with iGATE and to promote the Company’s
interests, be responsible for such duties as are commensurate with and required
by such positions, and any other duties as may be assigned to Executive by the
board of directors of iGATE (the “Board”) from time to time. Executive will be
responsible for the day-to-day business operations of the Company, subject to
the supervision and direction of the board of directors of iGTI or the Board.

(b) As of the Effective Date, Executive shall be appointed to serve as a member
of the Board and thereafter shall be nominated for reelection as a member of the
Board as Executive’s term as director expires.

 

- 3 -



--------------------------------------------------------------------------------

(c) Executive agrees to perform his duties in a diligent, trustworthy, loyal,
businesslike, productive, and efficient manner and to use his best efforts to
advance the business and goodwill of the Company. Executive agrees to devote all
of his business time, skill, energy and attention exclusively to the business of
the Company except for (i) positions on the board of directors of other
companies or organizations currently held by Executive and disclosed on Schedule
2 hereto, and (ii) positions on the board of directors of other companies
proposed to be taken up by Executive and disclosed to iGTI and in respect of
which iGTI grants its approval in writing.

(d) During the time Executive is employed with iGTI, he will not engage in any
other business for his own account or be employed by any other Person, or render
any services, give any advice or serve in a consulting capacity, whether
gratuitously or otherwise, to or for any other Person without the prior written
approval of iGTI.

5. Place of Work. Executive will be based in the New York/New Jersey
Metropolitan Area, United States of America, but may be relocated to other
locations, based on mutual agreement. Executive’s duties will include travel in
the [United States of America, India and other countries], often at short
notice. Executive confirms that he has a valid passport and that iGTI has
entered into this Employment Agreement on that understanding.

6. Compensation. Executive’s annual salary and other compensation as of the date
of this Employment Agreement are as set forth on Attachment A hereto. The salary
and compensation are subject to being reviewed and modified annually by iGTI.
iGTI shall be entitled to withhold from any payments due to Executive pursuant
to the provisions of this Employment Agreement, any amounts required to be
withheld by/under any applicable taxing or other statutory provision or
authority, or any amounts loaned to Executive by the Company.

7. Policies and Practices. Executive agrees to abide by all the Company rules,
regulations, instructions, policies, practices and procedures as amended from
time to time and as posted on the Company’s intranet and to indemnify the
Company for any loss suffered as a consequence of a breach by Executive of such
Company rules, regulations, instructions, policies, practices and procedures.

8. Non-Competition. In order to protect the Company’s legitimate and protectable
business interest, including, but not limited to, its goodwill, customer
relationships, and Confidential Information, Executive covenants and agrees that
for the entire period of his employment with iGTI, and for an additional twelve
(12) month period following the termination of Executive’s employment with iGTI,
whether by Executive or by the Company, for any reason, Executive shall not
either directly or indirectly, except as provided in Sections 4(c) and 4(d)
above, engage in any Competing Business or to own, manage, operate, control or
participate in, or have any ownership interest in (except an ownership not
exceeding two percent (2%) of the stock of a listed public company), or make
loans to, or promote or assist financially or otherwise aid or advise as an
agent, consultant, officer, partner, director, employee, independent contractor
or otherwise, whether directly or indirectly, any Person who is engaged in, or
operates, or attempts to operate any business or service which is a Competing
Business anywhere in the world, including the United States of America or any
political sub-division thereof.

9. Non-Solicitation. In order to protect the business interest and goodwill of
the Company with respect to Customers and accounts, and to protect Confidential
Information,

 

- 4 -



--------------------------------------------------------------------------------

Executive covenants and agrees that for the entire period of his employment with
iGTI, and for a period of one (1) year following termination of Executive’s
employment with iGTI, either by Executive or by the Company, for any reason,
Executive shall not:

(a) directly or indirectly solicit, induce, or attempt to induce, any Customer
of the Company to purchase, lease or license a product or service that is the
same as, similar to, or in competition with those products and/or services
provided, rendered, offered or under development by the Company; or

(b) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or solicit, induce or attempt to induce employees of the Company to
terminate employment with the Company and become self-employed or employed with
others, or knowingly permit any Person or business directly or indirectly
controlled by him to do any of the foregoing.

10. Nondisclosure and Nonuse of Confidential Information. Executive covenants
and agrees that during Executive’s employment or any time after the termination
of such employment, whether by Executive or by the Company, for any reason,
Executive will not communicate or divulge to any Person, either directly or
indirectly, and will hold in strict confidence for the benefit of the Company,
all Confidential Information; except that Executive may disclose such
Confidential Information to Persons who need to know such Confidential
Information during the course and within the scope of Executive’s employment for
the benefit of the Company. Executive will not use any Confidential Information
for any purpose or for Executive’s personal benefit other than in the course and
within the scope of Executive’s employment. Executive agrees to sign and abide
by the terms and conditions of the Confidential Information and Intellectual
Property Protection Agreement, a copy of which is attached hereto as Attachment
B and incorporated as though fully set forth herein. Notwithstanding the
foregoing, the confidentiality obligations of this Section 10 will not apply to
information which: (a) Executive is compelled to disclose pursuant to any
applicable law or any order of any court of competent jurisdiction or any
competent judicial, governmental or regulatory body; (b) can be shown to have
been generally available to the public other than as a result of a breach by
Executive of his confidentiality obligations herein contained; or (c) can be
shown to have been provided to Executive by a third party who obtained such
information other than from Executive or other than as a result of a breach by
Executive of his confidentiality obligations herein contained.

11. Termination.

(a) Involuntary Termination. iGTI may terminate Executive’s employment with or
without cause under the following conditions:

(i) With Cause. iGTI may, immediately and without notice, terminate Executive
from employment with “Cause”. “Cause” shall mean (i) the commission of a crime
involving moral turpitude, theft, fraud or deceit; (ii) conduct that has or is
likely to have an adverse effect on the Company’s reputation, (iii) substantial
or continued unwillingness to perform duties as reasonably directed by the board
of directors of iGTI; (iv) gross negligence or deliberate misconduct; or (v) any
material breach of Section 7 and any breach of Sections 2, 4, 8, 9, 10, or 15 of
this Employment Agreement, or the Confidential Information and Intellectual
Property Protection Agreement. Executive

 

- 5 -



--------------------------------------------------------------------------------

acknowledges that he has continuing obligations under this Employment Agreement
including, but not limited to Sections 8, 9, and 10, in the event that he is
terminated with Cause; provided that if Executive’s employment is terminated
pursuant to Section 11(a)(ii), then Executive will be paid six (6) months
(“Severance Period”) severance pay based on Executive’s last Annual Base Salary
(as defined in “Attachment A”).

(ii) Without Cause. In the event that Executive’s employment is terminated
without Cause, Executive will be given not less than six (6) months prior
written notice of such termination. In the event iGTI desires to terminate
Executive’s employment without Cause, without prior notice as set out in this
Section 11(a)(ii), then Executive will be paid severance pay for the Severance
Period based on Executive’s last Annual Base Salary. Severance pay under this
Section 11(a)(ii) is conditioned upon Executive first signing an irrevocable
agreement and release of all claims against the Company in accordance with the
Company’s policies, as amended from time to time, within 60 days following the
termination. All severance payments under this Section 11(a)(ii) will be paid on
a monthly basis with the first payment date commencing on the 65th day following
the termination. Executive acknowledges Executive’s continuing obligations under
this Employment Agreement including, but not limited to Sections 8, 9 and 10, in
the event that Executive is terminated without Cause.

(b) Voluntary Termination. Executive may terminate his employment by giving not
less than three (3) months prior written notice of his intention to terminate,
provided, however, that iGTI may decide to end his employment at any time during
those three (3) months, upon payment to Executive of the salary due to Executive
for the remainder of the said three (3) months notice period based on
Executive’s last basic salary. Severance pay under this Section 11(b) is
conditioned upon Executive first signing an irrevocable agreement and release of
all claims against the Company in accordance with the Company’s policies, as
amended from time to time, within 60 days following the termination. All
severance payments under this Section 11(b) will be paid on a monthly basis with
the first payment date commencing on the 65th day following the termination.
Executive acknowledges his continuing obligations under this Employment
Agreement including, but not limited to Sections 8, 9 and 10, in the event that
Executive terminates his employment with iGTI.

(c) Except as otherwise set forth in Section 24 hereof, this Employment
Agreement will terminate upon the expiration of the Term.

(d) If, on the date that Executive’s employment is terminated, Executive is a
member of the Board, or holds any other position with the Company, Executive
shall be deemed to have resigned from all such positions as of the date of
termination. Executive agrees to execute such documents and take such other
actions as the Company may request to reflect such resignation.

12. Section 409A.

(a) Interpretation. This Employment Agreement is intended to comply with the
requirements of section 409A of the Code, and specifically, with the “short-term
deferral exception” under Treas. Reg. section 1.409A-1(b)(4) and the “separation
pay exception” under Treas. Reg. section 1.409A-1(b)(9)(iii), and shall in all
respects be administered and construed in accordance with section 409A of the
Code. If any payment or benefit hereunder cannot be

 

- 6 -



--------------------------------------------------------------------------------

provided or made at the time specified herein without incurring sanctions on
Executive under section 409A of the Code, then such payment or benefit shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of section 409A of the Code, all payments to be made upon
a termination of Executive’s employment under this Employment Agreement may only
be made upon a “separation from service” (within the meaning of such term under
section 409A of the Code), each payment made under this Employment Agreement
shall be treated as a separate payment, the right to a series of installment
payments under this Employment Agreement is to be treated as a right to a series
of separate payments, and if a payment is not made by the designated payment
date under this Employment Agreement, the payment shall be made by December 31
of the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under section
409A of the Code, or would cause the administration of this Employment Agreement
to fail to satisfy the requirements of section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with Section 12(b) below. In no event
shall Executive, directly or indirectly, designate the calendar year of payment.

(b) Payment Delay. Notwithstanding anything herein to the contrary, if it is
necessary to postpone the commencement of any payments or benefits otherwise
payable under this Employment Agreement as a result of Executive’s “separation
from service” with the Company to prevent the imposition of any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) that are not otherwise paid within the “short-term deferral
exception” under Treas. Reg. section 1.409A-1(b)(4) and the “separation pay
exception” under Treas. Reg. section 1.409A-1(b)(9)(iii), until the first
payroll date that occurs after the date that is six months following Executive’s
“separation of service” with the Company. If any payments are postponed due to
such requirements, such postponed amounts will be paid to Executive in a lump
sum on the first payroll date that occurs after the date that is six months
following Executive’s “separation of service” with the Company. If Executive
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of section 409A of the Code shall be
paid to the personal representative of Executive’s estate within sixty (60) days
after the date of the Executive’s death.

(c) Reimbursements. All reimbursements provided under this Employment Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Executive Agreement), (ii) the amount
of expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the taxable year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

13. Equitable Relief; Fees and Expenses. Executive stipulates and agrees that
any breach of this Employment Agreement by him will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company

 

- 7 -



--------------------------------------------------------------------------------

could not be reasonably or adequately compensated by damages in an action at
law. For these reasons, iGTI shall have the right, without objection from
Executive, to obtain such preliminary, temporary or permanent injunctions or
restraining orders or decrees as may be necessary to protect the Company
against, or on account of, any breach by Executive of the provisions of this
Employment Agreement without the need to post bond. Such right to equitable
relief is in addition to all other legal remedies iGTI may have to protect its
rights. In the event iGTI obtains any such injunction, order, decree or other
relief, in law or in equity, for any breach by Executive of the provisions of
this Employment Agreement, Executive shall be responsible for reimbursing iGTI
for all costs associated with obtaining the relief, including reasonable
attorneys’ fees, and expenses and costs of suit.

14. Amendments. No supplement, modification, amendment or waiver of the terms of
this Employment Agreement shall be binding on the parties hereto unless executed
in writing by the party to be bound thereby. No waiver of any of the provisions
of this Employment Agreement shall be deemed to or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. Any failure
to insist upon strict compliance with any of the terms and conditions of this
Employment Agreement shall not be deemed a waiver of any such terms or
conditions.

15. Acknowledgments of Executive.

(a) Executive hereby acknowledges and agrees that: (i) this Employment Agreement
is necessary for the protection of the legitimate business interests of the
Company, including, but not limited to, its goodwill, customer relationships,
and Confidential Information; (ii) the restrictions contained in this Employment
Agreement may be enforced in a court of law whether or not Executive is
terminated with or without Cause; (iii) Executive has no intention of competing
with the Company within the limitations set forth above; (iv) Executive has
received adequate and valuable consideration for entering into this Employment
Agreement; (v) Executive’s covenants shall be construed as independent of any
other provision in this Employment Agreement and the existence of any claim or
cause of action Executive may have against the Company, whether predicated on
this Employment Agreement or not, shall not constitute a defense to the
enforcement by the Company of these covenants; and (vi) the execution and
delivery of this Employment Agreement is a mandatory condition precedent to
Executive’s receipt of the consideration provided herein.

(b) Executive acknowledges that the Company is engaged in business in the United
States of America, as well as in other countries and that the marketplace for
the Company’s products and services is worldwide. Executive further covenants
and agrees that the length of term and types of activities restricted
(non-competition and non-solicitation restrictions) contained in this Employment
Agreement are reasonable and necessary to protect the legitimate business
interests of the Company because of the scope of the Company’s business.

(c) In the event that a court of competent jurisdiction shall determine that one
or more of the provisions of Sections 8 or 9 are so broad as to be
unenforceable, then such provision shall be deemed to be reduced in scope or
length, as the case may be, to the extent required to make Section 8 or 9, as
applicable, enforceable. If Executive violates the provisions

 

- 8 -



--------------------------------------------------------------------------------

of Section 9, the period described therein shall be extended by that number of
days which equals the aggregate of all days during which at any time any such
violations occurred. Executive acknowledges that the offer of employment by iGTI
and the compensation payable for entering into this Employment Agreement is
sufficient consideration for Executive’s agreement to the restrictive covenants
set forth in Sections 8 and 9.

16. Full Understanding. Executive acknowledges that he has been afforded the
opportunity to seek legal counsel, he has carefully read and fully understands
all of the provisions of this Employment Agreement and that he, in consideration
for the compensation set forth herein, is voluntarily entering into this
Employment Agreement.

17. Severability. This Employment Agreement supersedes all prior agreements,
written or oral, between the parties hereto concerning the subject matter
hereof. Whenever possible, each provision of this Employment Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Employment Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Employment Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein. The
restrictive covenants stated herein may be read as if separate and apart from
this Employment Agreement and shall survive the termination of Executive’s
employment with iGTI for any reason.

18. Entire Agreement. This Employment Agreement, the other agreements provided
for herein and the Attachments and Schedules attached hereto, set forth the
entire understanding of the parties with respect to the subject matter hereof,
and supersedes all prior contracts, agreements, arrangements, communications,
discussions, representation and warranties, whether written or oral, between
iGTI and Executive.

19. Governing Law; Jurisdiction. The parties agree that this Employment
Agreement shall be construed and enforced in accordance with, and the rights of
parties shall be governed by the laws of the State of New Jersey, without giving
effect to the conflict of law provisions thereof. The courts in New Jersey shall
have exclusive jurisdiction to entertain any suit, dispute, litigation or legal
proceedings in respect of or under this Employment Agreement.

20. Assignment. The Company shall have the right to assign this Employment
Agreement to any Affiliate or to any other Person in connection with a merger,
consolidation or restructuring involving the Company, or a sale or transfer of
the business or substantially all of the assets of the Company, and Executive
agrees to be obligated by this Employment Agreement to any such assignee. In the
event that the Company assigns this Employment Agreement and Executive is
terminated without Cause, Executive shall be entitled to receive severance pay
for the Severance Period based on Executive’s last Annual Base Salary. Executive
may not assign this Employment Agreement.

 

- 9 -



--------------------------------------------------------------------------------

21. Notices. Any notice or other communication required or permitted to be given
under this Employment Agreement shall be in writing and shall be duly given if
delivered, or if sent by prepaid registered mail or if transmitted by facsimile
to a party at its address set forth below:

 

  (a) to the Company at:

 

Address:    iGTI    1000 Commerce Drive,    Fifth Floor,    Pittsburgh, PA 15275
   Facsimile: 412-291-1188    Attention: Sunil Wadhwani

 

  (b) to Executive at:

 

Address:    1000 Commerce Drive,   

Fifth Floor,

   Pittsburgh, PA 15275    Facsimile: 412-291-1188    Attention: Ashok Vemuri

or to such other address as the party to whom such notice is to be given shall
have last notified the party giving the notice in the manner provided in this
Section 21. Any notice delivered to the party to whom it is addressed in the
manner provided in this Section 21 shall be deemed to have been given and
received on the day it is so delivered at such address, provided that if such
day is not a business day, then the notice shall be deemed to have been given
and received on the next business day, then the notice shall be deemed to have
been given and received on the next business day. Any notice sent by prepaid
registered mail shall be deemed to have been given and received on the fifth
business day following the date of its mailing. Any notice transmitted by
facsimile shall be deemed given and received upon receipt of a confirmed answer
back following transmission.

22. Counterparts. This Employment Agreement may be executed in counterparts,
each of which will be deemed an original, but both of which together will
constitute one and the same instrument.

23. Headings. The headings used in this Employment Agreement are for convenience
only and are not to be considered in construing or interpreting this Employment
Agreement.

24. Survival. The provisions of Sections 8, 9, 10, 11, 13, 15, 19 and this
Section 24 of this Employment Agreement shall survive the expiration of the Term
and termination of Executive’s employment with the Company for any reason.

25. Indebtedness. If the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, set off the whole or part of such
outstanding amount from any amount due and payable to the Executive.

26. Waiver. No waiver of any of the provisions of this Agreement by the Company
shall be deemed to or shall constitute a waiver of any other provisions of this
Agreement nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided. Any failure on the part of the Company to insist upon strict
compliance with any of the terms and conditions of this Agreement shall not be
deemed a waiver of any of the terms contained in this Agreement.

27. Conflicts. The Executive’s performance of the provisions of this Agreement
shall not breach and/or constitute a breach of the Executive obligations to any
other person or entity and the Executive has not and will not at any time
hereafter enter into any oral/written agreement in conflict with the provisions
of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

28. Company Policies. The Executive agrees that he has been given the
opportunity to read the terms and conditions of the various policies, procedures
and processes of the Company (collectively the “Company Policies”) including the
Human Resource Policy of the Company and Information Technology Policy of the
Company. The Executive further agrees that the Executive will be bound to all
the terms and conditions of the Company Policies. The Executive understands that
the Company Policies are subject to review and may be modified periodically and
all such modified Company Policies shall be applicable to the Executive.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS EMPLOYMENT AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO
THIS EMPLOYMENT AGREEMENT.

 

iGATE Technologies, Inc.     By:  

/s/ Sunil Wadhwani

   

/s/ Ashok Vemuri

  Name:   Sunil Wadhwani     Ashok Vemuri   Title:   Chairman     Date:        
Date: 8/28/2013

 

- 12 -



--------------------------------------------------------------------------------

Compensation

ATTACHMENT A

 

1. Annual Base Salary. Executive’s annual base salary will be at an annual rate
of US$ 1.3 million dollars (or a monthly base salary of US$ 108,333 dollars)
(“Annual Base Salary”); provided that the Board may, at their discretion, review
the Annual Base Salary of Executive from time to time and grant such increases,
as may be deemed appropriate. The monthly base salary shall be paid on regularly
scheduled monthly payroll dates. Notwithstanding the foregoing, Executive’s
Annual Base Salary for 2013 will be prorated based on the number of days
employed during the year.

 

2. Annual Performance Based Incentive. For each calendar year occurring during
the Term, Executive shall participate in the Company’s annual cash incentive
bonus program (“Annual Performance Based Incentive”) and be entitled to an
Annual Performance Based Incentive payment (the “Bonus”) based upon iGATE’s
achievement of certain revenue, earnings per share (“EPS”) and earnings before
interest, taxes, depreciation and amortization (“EBITDA”) targets and such other
strategic goals or targets set by the Compensation Committee of the Board in
conjunction with Executive. The target Bonus shall be US$ 500,000 dollars (the
“Target Bonus”), but the actual Bonus will range from 0% to 200% (US$ 1 million
dollars) of the Target Bonus, as determined by measuring iGATE’s actual
performance against the predetermined targets. The Bonus will be quantified and
paid within the two and half month period of the year following the year to
which it relates. Any future adjustments to the Annual Performance Based
Incentive will be prospective. Notwithstanding the foregoing, Executive’s Target
Bonus for 2013 will be prorated based on the number of days employed during the
year.

 

3. Initial Equity Awards. On the Effective Date, Executive shall be granted the
following equity pursuant to iGATE’s 2006 Stock Incentive Plan (the “Plan”):

 

  (a) 150,000 options with the exercise price at the Fair Market Value as
defined in the Plan on the Effective Date and a four-year vesting schedule, with
25% of the awards vesting at the end of each year from the date granted provided
that Executive remains an employee of the Company on the applicable vesting
date;

 

  (b) 100,000 restricted stock units with a four-year vesting schedule, with 25%
of the awards vesting at the end of each year from the date granted provided
that Executive remains an employee of the Company on the applicable vesting
date; and

 

  (c)

300,000 target amount of performance-based restricted shares of iGATE (the
“Performance Shares”) vesting upon iGATE’s attainment of a twelve-month trailing
adjusted EBITDA goal of US$ 400 million dollars at any eligible fiscal quarter
end on or before June 30, 2017 (the “Target EBITDA”) provided, however, that in
the event iGATE attains twelve-month trailing adjusted EBITDA of US$ 500 million
dollars or greater (the “Maximum EBITDA”) during this period, the number of
Performance



--------------------------------------------------------------------------------

  Shares shall be increased to an aggregate amount of 600,000. In the event that
iGATE attains twelve-month trailing EBITDA between the Target EBITDA and the
Maximum EBITDA, the aggregated number of Performance Shares earned will be
prorated.

 

4. Expenses. iGTI will reimburse all properly documented expenses reasonably
related to Executive’s performance of Executive’s duties hereunder in accordance
with its standard policy.

 

5. Holidays. Executive will be entitled to avail of holidays as per the policies
of iGTI in force from time to time.

 

6. Benefits. Executive’s entitlement to the benefit schemes of iGTI shall be in
accordance with the applicable law and as per iGTI policies in force from time
to time. Executive is entitled to join the benefit schemes of iGTI, which may
include health or other insurance packages, if iGTI decides to offer these to
its employees. Executive understands that, if offered, the terms of these
schemes may be changed from time to time by iGTI and agrees to keep himself
informed of the same.

 

7. Other Benefits. Executive will be entitled to a company car and golf club
membership and will be reimbursed for any related expenses in accordance with
Section 12(c) of this Employment Agreement.

 

- 2 -



--------------------------------------------------------------------------------

ATTACHMENT B

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

PROTECTION AGREEMENT

This Agreement is made as of the 28th day of Auguest 2013 (the “Agreement”) by
and between iGATE Technologies, Inc., a company incorporated in the Commonwealth
of Pennsylvania with its registered office at CT Corporation System, 116 Pine
Street, Suite 320, Harrisburg, PA 17101 (“iGTI”) and Ashok Vemuri (“Executive”).

RECITALS

WHEREAS, Executive has been employed by the Company as President and Chief
Executive Officer of iGTI, and that in the performance of Executive’s duties in
such capacity, Executive will acquire Confidential Information or Trade Secrets
(as those terms are defined below) relating to the Company’s business (or that
of its Affiliates or Customers) and Executive may develop copyrightable works,
inventions or improvements relating to the Company’s products and business (or
that of its Affiliates); and

WHEREAS, it is the understanding between the Company and Executive that the
Company shall have certain rights in such Confidential Information, Trade
Secrets, copyrightable works, inventions and improvements.

NOW, THEREFORE, in consideration of the Company’s agreement to employ Executive
and the salary and other compensation paid to Executive by the Company during
Executive’s employment by the Company, Executive agrees as follows:

1. As used herein:

(a) “Affiliate” with respect to a specified Person, means any other Person
(a) directly or indirectly controlling, controlled by or under common control
with such specified Person; or (b) who is a Relative of such Person or their
Affiliate; provided, however, that, for purposes of this definition, the terms
“controlling”, “controlled by” or “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, or the power to elect
or appoint a majority of the directors, managers, partners or other individuals
exercising similar authority with respect to such Person;

(b) “Company” shall mean iGATE Corporation, a Pennsylvania corporation and a
parent company of iGTI (“iGATE”), iGTI and any Affiliate or joint venture of
iGTI, including any direct or indirect holding company or subsidiary of iGATE or
iGTI, as well as any of their respective operating divisions;

(c) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning the
Company’s accounts, sales, sales volume, sales methods, sales proposals,
customers or prospective



--------------------------------------------------------------------------------

customers, prospect lists, Company manuals, formulae, products, processes,
methods, financial information or data, compositions, ideas, improvements,
inventions, research, computer programs, computer related information or data,
system documentation, software products, patented products, copyrighted
information, know how and operating methods and any other trade secret or
proprietary information belonging to the Company or relating to the Company’s
affairs that is not public information;

(d) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to the
Company’s business information, Confidential Information, customer lists or
customer account information (including any Person to whom the Company makes a
written proposal to provide services during the term of the Executive’s
employment with the Company); (ii) that is a business entity or individual with
whom the Company has a valid and subsisting contract as of the date of this
Agreement; or (iii) a business entity or individual with whom the Company enters
into a valid contract during the term of this Agreement;

(e) “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, unincorporated society, governmental
authority, association or trust or any other entity or organization; and

(f) “Trade Secret” means any useful process, machine or other device or
composition of matter which is new and which is being used or studied by the
Company and is not described in a patent or described in any literature already
published and distributed externally by the Company; the source code or
algorithms of any software developed or owned by the Company; any formula, plan,
tool, machine, process or method employed by the Company, whether patentable or
not, which is not generally known to others; business plans and marketing
concepts of the Company; marketing or sales information of the Company;
financial information or projections regarding the Company or potential
acquisition candidates of the Company; financial, pricing and/or credit
information regarding clients or vendors of the Company; a listing of names,
addresses or telephone numbers of Customers or clients of the Company; internal
corporate policies and procedures of the Company; and any other undisclosed
information protected in accordance with any applicable law.

2. Executive hereby acknowledges and agrees that each of the copyrightable works
authored by Executive (including, without limitation, all software and related
documentation and all web site designs), alone or with others, during
Executive’s employment by the Company shall be deemed to have been to be works
prepared by Executive within the scope of Executive’s employment by the Company
and, as such, shall be deemed to be “works made in the course of employment
under a contract of service” under Indian copyright laws from the inception of
creation of such copyrightable works. In the event that any of such
copyrightable works shall be deemed by a court of competent jurisdiction not to
be a “works made in the course of employment under a contract of service”, this
Agreement shall operate as an irrevocable assignment by Executive to the Company
of all right, title and interest in, and to, such copyrightable works,
including, without limitation, all worldwide copyright interests therein, in
perpetuity. The fact that such copyrightable works are created by Executive
outside of the Company’s facilities or other than during Executive’s working
hours with the Company shall not diminish the Company’s rights

 

- 2 -



--------------------------------------------------------------------------------

with respect to such works which otherwise fall within this paragraph 2.
Executive agrees to execute and deliver to the Company such further instruments
or documents as may be requested by the Company in order to effectuate the
purposes of this paragraph 2.

3. Executive shall promptly and fully disclose to the Company all inventions or
improvements made or conceived by Executive, solely or with others, during
Executive’s employment by the Company and, where the subject matter of such
inventions or improvements results from or is suggested by any work which
Executive may do for, or on behalf of, the Company or relates in any way to the
Company’s products, business or operations (or that of its Affiliates), the
Company shall have all rights to such inventions and improvements, whether they
are patentable or not. The fact that such inventions and improvements are made
or conceived by Executive outside of the Company’s facilities or other than
during Executive’s working hours with the Company shall not diminish the
Company’s rights with respect to such inventions or improvements which otherwise
fall within this paragraph 3.

4. Notwithstanding anything in this Agreement, the Company shall have no rights
pursuant to this Agreement in any invention of Executive made during the term of
Executive’s employment by the Company, if such invention has not arisen out of,
or by reason of, Executive’s work with the Company or does not relate to the
products, business or operations of the Company or that of its Affiliates,
although Executive shall nonetheless inform the Company of any such invention.

5. At the request of the Company, either during or after termination of
Executive’s employment by the Company, Executive shall execute, or join in
executing, all papers or documents required for the filing of patent
applications in India and such foreign countries as the Company may elect, and
Executive shall assign all such patent applications to the Company or its
nominee, and shall provide the Company or its agents or attorneys with all
reasonable assistance in the preparation and prosecution of patent applications,
drawings, specifications and the like, all at the expense of the Company, and
shall do all that may be necessary to establish, protect and maintain the rights
of the Company or its nominee in the inventions, patent applications and
specifications in accordance with the spirit of this Agreement.

6. Executive shall treat as confidential all Trade Secrets and Confidential
Information belonging to the Company (or information belonging to third parties
to which the Company shall owe an obligation of secrecy), which is disclosed to
Executive, or which Executive may acquire or develop, or which Executive may
observe in the course of Executive’s employment by the Company and which at the
time of disclosure is not previously known to Executive, and not known or used
by others in the trade generally, and Executive shall not disclose, publish or
otherwise use, either during or after termination of Executive’s employment by
the Company, any such Trade Secrets or Confidential Information without the
prior written consent of the Company except that Executive may disclose such
Confidential Information to Persons who need to know such Confidential
Information during the course and within the scope of Executive’s employment.
Notwithstanding the foregoing, the confidentiality obligations of this paragraph
6 will not apply to information which: (a) Executive is compelled to disclose
pursuant to any applicable law or any order of any court of competent
jurisdiction or any competent judicial, governmental or regulatory body; (b) can
be shown to have been generally available to the public other than as a result
of a breach by Executive of his confidentiality obligations herein contained; or
(c) can be shown to have been provided to Executive by a third party who
obtained such information other than from Executive or other than as a result of
a breach by Executive of his confidentiality obligations herein contained.

 

- 3 -



--------------------------------------------------------------------------------

7. Upon termination of employment with Company for any reason, Executive shall
promptly deliver to Company the originals and copies of all correspondence,
drawings, manuals, computer related or generated information, letters, notes,
notebooks, reports, prospect lists, customer lists, flow charts, programs,
proposals, and any documents concerning Company’s business, Customers or
suppliers and, without limiting the foregoing, will promptly deliver to Company
any and all other documents or materials containing or constituting Confidential
Information or Trade Secrets. Executive agrees to maintain the integrity of all
stored computer information and agrees not to alter, damage or destroy said
computer information before returning it to Company.

8. Executive shall keep and maintain adequate and current written records of all
Trade Secrets and Confidential Information made by Executive (solely or jointly
with others) during the term of employment (“Records”). The Records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks and any other format. The Records will be
available to and remain the sole property of the Company at all times. Executive
shall not remove such Records from the Company’s place of business except as
expressly permitted by the Company.

9. This Agreement shall in no way alter, or be construed to alter, the terms and
conditions of any employment agreement entered into by Executive with the
Company. The Company may utilize any portion of Executive’s employment agreement
to enforce the terms and conditions set forth herein and remedy any violation of
this Agreement. The Company has the exclusive right to assign this Agreement.

10. The parties agree that this Agreement shall be governed by the laws of the
State of New York. Jurisdiction and venue is exclusively limited in any
proceeding by the Company or Executive to enforce their rights hereunder to the
courts of New York.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT. I UNDERSTAND THAT I AM REQUIRED TO SIGN THIS AGREEMENT AS A CONDITION
OF MY EMPLOYMENT.

 

Signature:  

/s/ Ashok Vemuri

Executive:   Ashok Vemuri

Date: 8/28/2013

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 1

Actions Pending or Threatened Against Executive

None



--------------------------------------------------------------------------------

SCHEDULE 2

Directorships currently held by Executive

Board Member, Duke University Fuqua School of Business